NOONAN, Circuit Judge,
concurring and dissenting:
I concur in the opinion of the court, except as to its exclusion of damages for the skiff, seine net, fuel, spare parts and other miscellaneous equipment sold by Madruga to Sara-toga Fishing as part of the sale of the MW SARATOGA. None of this property was manufactured or sold by Martinac. Under East River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S. 858, 864, 106 S.Ct. 2295, 2298-99, 90 L.Ed.2d 865 all of it was “other property,” damages for which are recoverable in tort. The court abandons East River and puts this circuit in conflict with another major maritime circuit, Nicor Supply Ships Assoc. v. General Motors, 876 F.2d 501, 505-06 (5th Cir.1989). The opinion also repudiates controlling authority in this circuit, Pan-Alaska Fisheries, Inc. v. Marine Construction & Design Co., 565 F.2d 1129 (9th Cir.1977). That case accepted “as the law of products liability in this circuit, at least for this case arising in admiralty,” the Restatement (Second) of Torts, § 402A. Id. at 1135. Under the Restatement, the original seller of a product in a defective condition that is unreasonably dangerous that has entered the stream of commerce is strictly liable to the ultimate consumer for physical harm caused to that consumer’s property. Saratoga Fishing is here the ultimate consumer; Martinac is the original seller; the property damaged was Saratoga Fishing’s and no more a part of the product sold by Martinac than was the tuna catch for which damages are granted.
The court appears to have been swayed by the consideration that additions made by a middleman could increase the original seller’s liability. That of course is a risk the seller of an unreasonably dangerous, defective product takes. If the explosion had occurred while Madruga still owned the boat after adding the skiff and net, there is no doubt that Martinac would have been liable for those additional items. Martinac’s exposure should not decrease because Madruga sold the ship to Saratoga Fishing. Whatever theory one adopts, the liability of the original seller may change as the ultimate consumer adds or subtracts property which can be affected by the defective product. The theory of strict liability holds that the seller is stuck whatever foreseeable damage to the *1448consumer's other property his product causes.